Opinion issued August 6, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-17-00740-CR
                           ———————————
                         LARRY BRODEN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1503451


                         MEMORANDUM OPINION

      Pursuant to an agreement with the State, appellant, Larry Broden, pleaded

guilty to the felony offense of murder.1 The trial court found appellant guilty,


1
      See TEX. PENAL CODE ANN. § 19.02(b)(1), (2).
assessed his punishment at confinement for twenty-five years, and certified that

appellant had the right to appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with a brief stating that the record presents no reversible error and the appeal is

without merit and is frivolous. See Anders v. California, 386 U.S. 738 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. 1978). Counsel indicates that she has thoroughly reviewed the record and is

unable to advance any grounds of error that warrant reversal. See Anders, 386 U.S.

at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.]

2006, no pet.).

      Counsel has informed the Court that she provided appellant a copy of the brief,

motion to withdraw, and “a copy of the entire record,” and informed him of his right

to examine the appellate record and file a response to counsel’s Anders brief. See

Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403, 408 (Tex. Crim. App. 2008). This Court granted appellant’s pro se

motion to access the appellate record and extend the time for filing a response, and

a copy of the appellate record was sent to appellant. See Kelly, 436 S.W.3d at 319.

Appellant has not filed a response to his counsel’s Anders brief.

                                         2
      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744 (emphasizing

reviewing court—and not counsel—determines, after full examination of

proceedings, whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d 763,

767 (Tex. Crim. App. 2009) (reviewing court must determine whether arguable

grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court determines

whether arguable grounds exist by reviewing entire record). We note that an

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.2 Attorney Mandy Miller must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.


2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4